Citation Nr: 0633085	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and O.K.

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  He died in February 1994.  The appellant is his 
surviving spouse.  

In November 1996 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for the cause of the 
veteran's death.  That decision was affirmed by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims (Court)) in a memorandum 
decision issued in September 1997.  

This appeal comes before the Board on appeal from a December 
2000 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for the cause of the veteran's death.  In 
June 2002 the Board remanded the claim so the appellant could 
be afforded a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  The appellant testified 
before the undersigned in September 2002.  A transcript of 
that hearing is of record.  

In July 2003 the Board again remanded the claim for further 
development.  That development was completed, and in an 
August 2005 decision the Board determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim.  

A June 2006 Court Order vacated the August 2005 Board 
decision and remanded the matter for readjudication 
consistent with a May 2006 Joint Motion for Remand (Joint 
Motion).  

The reopened claim of entitlement to service connection for 
the cause of the veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 1996 Board decision which denied service 
connection for the cause of the veteran's death is final.  

2.  Evidence received since the November 1996 Board decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been associated with the claims 
file subsequent to the final November 1996 Board decision, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claim, further assistance or notice (including 
that specified in Kent v. Nicholson, 20 Vet. App. 1 (2006)) 
is unnecessary to aid the appellant in substantiating her 
request to reopen.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for the cause of a veteran's death 
requires evidence that a service connected disability was a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  

A service connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death.  38 C.F.R. § 3.312(c).  

The death certificate shows that the veteran died in February 
1994, and that the cause of death was cardiac arrhythmias due 
to or as a consequence of chronic lung disease, asbestosis.  
An autopsy was performed which revealed that death was 
attributed to severe respiratory fibrosis and bullous disease 
with bronchopneumonia.  At the time of the veteran's death 
service connection was in effect for malaria, evaluated as 
noncompensable.  

Service connection for the cause of the veteran's death was 
initially denied in a May 1994 rating decision, on the basis 
that the service medical records were silent in regard to 
complaints regarding or treatment for a chronic heart or lung 
condition in service or within one year following discharge 
and, while the appellant asserted that the cause of death was 
due to the veteran's exposure to Agent Orange in service, the 
condition causing death was not listed among the diseases 
subject to service connection on the basis of herbicide 
exposure.  38 C.F.R. § 3.309(e).  

The appellant testified at a Travel Board hearing in August 
1996 that her husband started working in a shipyard in 1970, 
he then got sick and spent a week in the hospital with 
pneumonia.  She stated that he returned to work, but started 
losing weight and went to the VA hospital in 1971 where he 
was diagnosed with sarcoidosis.  She added that he then 
returned to the shipyard where he worked for about 10 years, 
and that the asbestosis in his system could only "be 
applied" to the time when he started working for the 
shipyard and not before.  

In November 1996 the Board denied the claim of entitlement to 
service connection on the basis that there was no competent 
medical evidence of any heart or lung problems in service, 
and, despite the appellant's consistent contention that the 
veteran's death was the result of exposure to Agent Orange in 
Vietnam, there was no evidence that he had died of a 
condition recognized by VA as being associated with herbicide 
exposure.  Finally, the Board noted that no competent medical 
evidence had been submitted to establish a nexus between the 
conditions identified at the time of death and an injury or 
disease in service.  

The evidence of record at the time of the November 1996 Board 
decision included the death certificate, autopsy report, 
service medical records, hearing transcript, and a VA 
hospital report from April 1971 reflecting treatment for 
sarcoidosis.  

The November 1996 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  However, the appellant may 
reopen her claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

The appellant appealed the November 1996 denial to the Court, 
which affirmed the Board's decision in a September 1997 
decision.  Although the Court's decision becomes final on the 
expiration of the period within which an appellant may file a 
notice of appeal to the U.S. Court of Appeals for the Federal 
Circuit (38 U.S.C.A. § 7291(a)), the Court's review is 
limited to the record of proceedings before the Board.  See 
38 U.S.C.A. § 7252(b).  

When determining whether new and material evidence has been 
submitted sufficient to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Accordingly, because the Court did not review any evidence 
other than that of record at the time of the Board's November 
1996 decision, the Board must determine whether new and 
material evidence has been submitted since November 1996.  

In the case of claims to reopen submitted prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decision makers, which is neither 
cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1996 includes 
testimony presented at the September 2002 Travel Board 
hearing.  At this hearing, O.K. testified that he served in 
the same area of Vietnam as the veteran, in basically the 
same unit.  He testified that there was very heavy use of 
Agent Orange in the area in which they served, and that, 
although he could not recall whether he was exposed to 
asbestos while serving on active duty, he found out in later 
years "that asbestos was prevalent in a lot of products that 
we just used commonly during those years."  

While O.K. did not specifically testify that the veteran was 
exposed to asbestos, or that he had first hand knowledge of 
asbestos being present in areas in which he and the veteran 
served together, the May 2006 Joint Motion for remand found 
that the September 2002 testimony indicated that the veteran 
was exposed to asbestos during his military service.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

No evidence indicating exposure to asbestos in service had 
been submitted prior to the September 2002 Travel Board 
hearing.  Rather, at the August 1996 Travel Board hearing the 
appellant testified that the veteran worked in a shipyard 
following service and that any asbestosis could only be 
attributed from the time he started working in the shipyard 
and not before.  Therefore, O.K.'s testimony is not 
cumulative or redundant.  Further, as this testimony in 
conjunction with the stipulations in the joint motion, 
indicates exposure to asbestos in service, and the death 
certificate lists asbestosis as a cause of death, this 
testimony bears directly and substantially upon the issue of 
service connection and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Therefore, the September 2002 hearing testimony constitutes 
new and material evidence sufficient to reopen the claim.  38 
C.F.R. § 3.156(a) (2001). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Joint Motion found that remand was required because the 
appellant was not advised at the September 2002 Travel Board 
hearing that she should try to obtain medical evidence 
linking the veteran's asbestosis to service.  38 C.F.R. 
§ 3.103(c)(2) ("It is the responsibility of the VA employee 
or employees conducting the hearings to explain fully the 
issues and suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage 
to the claimant's position.").  Thus, the appellant should 
be provided with a VCAA notice letter advising her of the 
information and evidence required to substantiate the claim, 
specifically, that she should try to obtain medical evidence 
linking the veteran's asbestosis to military service.  

At the August 1996 Travel Board hearing, the appellant 
testified that the veteran took an asbestosis test.  Although 
the record reflects attempts to obtain VA and private 
treatment records, no such asbestosis test is of record.  VA 
has an obligation to make reasonable efforts to obtain 
relevant records identified by the claimant.  38 U.S.C.A. 
§ 5103A(b), (c).  

Also at the August 1996 Travel Board hearing, the appellant 
testified that the veteran began receiving Social Security 
Administration (SSA) benefits in 1990.  The actual decision 
by the SSA, and the medical records on which that decision 
was based are not of record.  These records are potentially 
pertinent to the claim.  

VA is required to obtain the SSA records prior to deciding 
the claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Finally, given that the death certificate listed asbestosis 
as a cause of death, and, the Joint Motion indicated, the 
veteran may have had exposure to asbestos in service, an 
opinion is necessary as to whether the asbestosis was related 
to service. 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice 
letter in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
informing her of the information and 
evidence required to substantiate her 
claim.  This letter must advise the 
appellant that she should try to obtain 
medical evidence linking the veteran's 
asbestosis to service.  This letter 
should also provide notice on the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the appellant to identify the 
health care provider/facility which 
conducted the asbestosis test referred to 
at the August 1996 Travel Board hearing.  
Take the necessary steps to obtain any 
available records of this testing 
identified by the appellant.  

3.  Obtain a copy of all Social Security 
Administration decisions on the veteran's 
application for disability benefits, as 
well as copies of any medical records 
relied on in those decisions.  

4.  After the above development has been 
completed, refer the veteran's claims 
folder for review by a qualified VA 
physician.  The claims folder should be 
made available to the examiner for review 
and the examiner is requested to 
acknowledge such review in the report or 
in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the in-service exposure to asbestos 
ultimately caused or contributed to the 
veteran's death.  The examiner should 
specifically comment on the role of any 
post-service exposure to asbestos.  The 
physician should provide rationales for 
all opinions.  

5.  After ensuring that all development 
is complete, re-adjudicate the claim.  If 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


